Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Action is in response to an after-final amendment filed January 25, 2021. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Claims 1-20 remain pending in this application. 

Response to Arguments
Applicant’s arguments, see Remarks, filed January 25, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zellers et al. (US 2003/0154244 A1) and Kwon et al. (US 2017/0048656 A1).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2016/0308935 A1), in view of Zellers et al. (US 2003/0154244 A1).

With respect to claim 1, Sakai discloses a computer-implemented method, the method comprising:
determining that a first request received from a client application indicates a
response to the first request can be offloaded from a server machine ([0046] and [0048], sending a first request to a server and receiving a first response); and 
wherein, upon receiving ‘a’ first response, the client application is able to initiate a second request ([0044], [0047], and [0049], sending a second request using HTTP/2);
Sakai does not explicitly teach:
prior to transmitting the first request to the server machine, transmitting a first response to the first request to the client application indicating that the server machine has successfully processed the first request;
However, Zellers discloses:

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Sakai with the teachings of Zellers to transmit a first response prior to sending a first request to wake up a connection that may be dormant prior to receipt of a first request (Zellers, ([0014] and [0066]-[0072]).
With respect to claim 3, the combination of Sakai and Zellers discloses the method of claim 1, wherein Sakai discloses the first request is associated with Hypertext Transmission Protocol (HTTP)/1 .x ([0092]-[0093]), and transmitting the first request to the server machine comprises:
generating a second request associated with HTTP/2 based on the first request ([0047]); and
multiplexing the second request along with at least a third request associated with HTTP/2 over a first Transmission Control Protocol (TCP) connection to the server machine (Figure 4 and [0095], supporting persistent connection and using http/2 for number of requests exceeding a given TCP connection).
With respect to claim 4, the combination of Sakai and Zellers discloses the method of claim 1, wherein Sakai discloses:

determining that the first request indicates a first persistence level ([0095]); and
performing one or more error-handling operations based on the first persistence level ([0095], disconnecting a persistent connection after a wait time), wherein the one or more error-handling operations cause the server machine to successfully process the first request ([0095] and [0097], processing requests during a persistent connection).
With respect to claim 5, the combination of Sakai and Zellers discloses the method of claim 4, wherein Sakai discloses determining that the first request indicates a first persistence level comprises determining that the first request includes a header portion specifying a value for a persistence parameter that corresponds to the first persistence level ([0095], time period for persistent connection).
With respect to claim 6, the combination of Sakai and Zellers discloses the method of claim 1, Zellers further discloses the first request includes informational data that is being uploaded to the server machine ([0016]).
With respect to claim 7, the combination of Sakai and Zellers discloses the method of claim 1, wherein Sakai discloses:
receiving a second response to the first request from the server machine ([0110]); and
instead of transmitting the second response to the client application, discarding the second response ([0112], disconnecting the connection when a decision to not continue processing the request is made).
With respect to claim 8, the combination of Sakai and Zellers discloses the method of claim 1, wherein Sakai discloses the client application receives the first response via a Transmission Control Protocol (TCP) connection and re-uses or re-generates the TCP connection to initiate the second request ([0062] and [0095]).
With respect to claim 9, the combination of Sakai and Zellers discloses the method of claim 1, wherein Sakai discloses:
determining that the second request received from the client application does not indicate that a response to the second request can be offloaded from the server machine ([0113]);
transmitting the second request directly to the server machine ([0047]); and 
upon receiving a second response to the second request from the server machine, transmitting the second response to the client application ([0049]).
With respect to claims 11-13, 16-17, and 19-20, the non-transitory computer readable media of claims 11-13, 16-17, and 19-20 do not limit or further define over the method of claims 1, 3-4, 7-8, and 10. The limitations of claims 11-13, 16-17, and 19-20 are essentially similar to the limitations of claims 1, 3-4, 7-8, and 10. Therefore, claims 11-13, 16-17, and 19-20 are rejected for the same reasons as claims 1, 3-4, 7-8, and 10. Please see rejection above.
With respect to claim 14, the combination of Sakai and Zellers discloses the one or more non-transitory computer readable media of claim 13, wherein Sakai discloses the one or more error-handing operations comprise one or more write operations that store the first request in a persistent storage ([0033], HD stores various pieces of data and files).
With respect to claim 15, the combination of Sakai and Zellers discloses the one or more non-transitory computer readable media of claim 11, wherein Sakai discloses the first request includes at least one of an event log, a heartbeat indicating that the client application is properly executing, and a metric log ([0076], periodic requests for polling (heartbeat)).
With respect to claim 18, the combination of Sakai and Zellers discloses the one or more non-transitory computer readable media of claim 11, wherein Sakai discloses:
determining that the second request received from the client application can be offloaded from the server machine ([0047]);
determining that a current number of concurrent offloads equals a maximum number of concurrent offloads ([0089]-[0090]);
transmitting the second request directly to the server machine ([0047]); and 
upon receiving a second response to the second request from the server machine, transmitting the second response to the client application ([0049]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2016/0308935 A1), in view of Zellers et al. (US 2003/0154244 A1), and further in view of Kwon et al. (US 2017/0048656 A1).

With respect to claim 2, the combination of Sakai and Zellers discloses the method of claim 1, but they do not disclose wherein the first request includes a status code that indicates that the server machine has successfully processed the first request; 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Sakai and Zellers with the teachings of Kwon to include a status code in the message, because it will indicate the message was received and processed without errors or failure in the processing functionality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 12, 2021